    
   
  

Case 20-10343-LSS Doc 5186 _ Filed 06/02/

FILED
a ah AM 9:23

 

 

 

ati S. vent Midion':

Donr H onaralso Justice

y dee
2 am um Tanag Ct Yow e th

oA cow wher L had
Lpordch to Qo Yor Vrnow crrkw on

, i) i C
dur avo & A oF: oA COB SCoOY
Ryde aK

oak c Qo ro mA wD of CAL

- NVW0-aN S oO N ~ S Oge aw

ALC Ot A Wa Kian wale -

t Ke. AALWN—IR of

oe fre Foo haw nde ocA me tke

thio one

th2

- AK IX

 

 
 

Case 20-10343-LSS DocS186 Filed 06/02/21 Page 2 of 6

fomLs atk /O gro tor or. (pe deg po,

3s
You .

WR A ALomme hie S
Che ( Or ak Hef d AN hone A

e On
; LON Cn
Ci (UW owed CT oto WA,
) ‘ “

eth (yo ae

fuctot HA WEE

Lars to hem, TRA,

x the ( oto kK Dat ry G YVPCH
oO

e

Dorn re.
C ‘a Ca ty.

oA iii € Qx Cor % otf LAK

V tu wee c

_ 4 Cc , t ; * -
oc Cot CALDL

/ce€

LAMOV 7c

; Bow

iA KRAQ (0p FM AM, OWA’ Ee - 4

(Ar (A |

.s one

rwilla unk OVW Ow Cn. €
+3 ( OA. t vom S + _Ary~ [Ow

LY onrdarrcr On V

A v
ho LON euch W veiw

t wrt Lh hs oa S poor

"Vp

Cup

 
Case 20-10343-LSS Doc 8186 Filed 06/02/21 Page 3 of 6
—_———

 

\

Q [ATOAD arr PA f= Par ( £ Chips VK ' ep a

2 O R2e ons , he Up er pro Re (Re St oy

 

EGroote Chet +4

~ Yh E TVW
Dor AhroVverrn
, > 6 6Cofeen -
ZA (as

~ . g
* ae = { AV Ow (WRAL bem 4 ue
k } oC
\n N\A 4 na | |
x A x an A Q (merlot; tKe
l h AS IAF i \ OM AY
CAY’e- ~
<}
| Oo Ks DOM UP WA C
rw ;
hia / COVNn&
AA on

) )
, V2 2 LL
ao" UCAS

Lane Vv Vs lo 9 o>

UI
; ~f kee WoK api
Ao, Pe, for Cho OAL a0 Ge 6 Ct Bo OD 5 %y

a Wo- fog APVW AE fre, 7 oO- f U nSK ont (cx c {

TY CAR OH porepe yal to m2 \
RB, RK
Case 20-10343-LSS Doct5186 Filed 06/02/21 Page 4 of 6

CYA. lg. “f.
YUrnon7% ovr (NAAN 5 LAS Apr L

Um fe EE. howe A ea loo a

prot COM POV

 

J Oe ol CAPS coco fk

Quwecl oO Yo

J naa. : lout Ch
bur Lt OW foam for ms fe Ke Q

) =f ke K bd LL cel
C y Dr ot 4P Chex

noe xh pn CeoGorX% tk JG

Quer UTA

0 eae

(\ ICeW pe
Case 20-10343-LSS _ Doe 5186 Filed 06/02/21 Page5of6

—_———

4 |
uN 2 2S 2 Ur@2 le heme “rth
ny rte * 2 have Y me Yroret

them
 

Case 20-10343-LSS Moe 5186 Filed 06/02/21 Page 6 of 6

hanaat C, ef AZ —) / U c by pan. AV Ttanrteraes

“ 4
. ( i? 200 S- OwrchA LAW all
RAW THe NS {

UV ba VOW | ~t hr ac ON 5

tlien r. 4 YS ml
NO ; o, Cream ry pri Se n)
/ 7c € CY Ca YY

* oa v ® " v Low “f SWWAWDDS at

() , me ( A i win 2% : Plo. A MWA S
Cke os o/2

WV AHLWA VC

Q ¢ TZ. ACR CA 2AM ial
ALL ts, AW

back LZ, Cex ACT Comme

~

KX earl

 
